Citation Nr: 0727545	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-34 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1949 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 2005 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part, denied the veteran's 
claims of service connection for a low back disability and 
bilateral hearing loss.  By a rating decision dated in 
September 2005, the veteran's claim for service connection 
for bilateral hearing loss was granted.  As such, that claim 
is no longer before the Board.  See Grantham v. Brown, 114 
F.3d. 1156 (Fed. Cir. 1997).

As noted above, the 2005 rating decision on appeal decided 
the veteran's claim of entitlement to service connection for 
a low back disability on the merits, despite the fact that 
the veteran's claim had previously been denied in March 1997.  
Regardless, to establish jurisdiction over this issue, the 
Board must first consider the issue of whether new and 
material evidence has been submitted to reopen the claim.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & West Supp. 2006).  
The Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 
1996) and VAOPGCPREC 05-92.  As discussed fully under the 
analysis section, new and material evidence has been 
submitted to reopen this claim.

The Board previously remanded this claim in February 2007 for 
a Travel Board hearing.  The veteran participated in a Travel 
Board hearing with the undersigned in June 2007.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.

The issue of entitlement to service connection for a low back 
disability (which is reopened in this decision) is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a low back 
disability in March 1997; the veteran was informed of the 
adverse decision and his appellate rights; and he did not 
appeal this decision.

2.  Evidence received since the March 1997 decision relates 
to unestablished facts necessary to substantiate the claim of 
service connection for a low back disability and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
final, unappealed March 1997 decision, and the claim for 
service connection for a low back disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & West Supp. 2006); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for a low back 
disability.  After a review of the evidence of record, the 
Board finds that new and material evidence has been received.

In March 1997, the RO denied service connection for a low 
back disability.  The March 1997 RO decision is final.  See 
38 U.S.C.A. § 7105 (West 2002 & West Supp. 2006).  The basis 
for the denial was the lack of any permanent residuals or 
chronic disability of the low back.  At the time of the March 
1997 denial of the claim, evidence of record included service 
medical records from December 1949 to December 1953.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108 
(West 2002 & West Supp. 2006); 38 C.F.R. § 3.156(a) (2006).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Evidence received in the current application to reopen the 
claim of service connection for a low back disability 
includes VA outpatient treatment records dated November 1996 
through January 2005.  The veteran has been diagnosed with a 
current back disability -- degenerative joint disease of the 
lumbar spine.

As noted, service connection for a low back disability was 
denied in March 1997 because the RO found that a current 
diagnosis of a low back disability and continuing treatment 
were not established.  The Board finds that the additional 
evidence which has been newly submitted in conjunction with 
the current application to reopen the service connection 
claim is both new and material as defined by regulation; the 
existence of a current back disability has been established. 
See 38 C.F.R. § 3.156(a) (2006).  

Having determined that new and material evidence has been 
added to the record, the veteran's claim for service 
connection is reopened.  See 38 U.S.C.A. § 5108 (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.156(a) (2006).  However, the 
Board cannot, at this point, adjudicate the reopened claim, 
as further assistance is required to comply with the duty to 
assist.  This is detailed in the REMAND below.


ORDER

The application to reopen the claim of service connection for 
a low back disability is granted, and, to that extent only, 
the appeal is granted.  


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to adjudication of the veteran's claim of 
entitlement to service connection for a low back disability.

Review of the veteran's service medical records indicate that 
the veteran was treated for low back pain.  In June 1953, x-
rays revealed five lumbar bodies with a partial lumbarization 
of the first sacral segment.  In September 1953, the veteran 
was seen with complaints of low back pain after unloading box 
cars.  

As the veteran's service medical records indicate that he 
suffered from low back pain in service and he has a currently 
diagnosed disability, he must be afforded a VA spine 
examination.  See Duenas v. Principi, 18 Vet. App. 512, 518 
(2004); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A (d) (West 2002 & West Supp. 2006); 38 
C.F.R. § 3.159(c)(4) (2006).

On remand, the Board should obtain outstanding treatment 
records regarding the veteran's low back.  In this regard, it 
is noted that a VA treatment record dated in January 1999 
indicated that the veteran had received treatment for his low 
back at the Indian Health Service Anadarko; related records 
must be associated with the veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the veteran 
to determine if he has received 
treatment for his low back pain from 
any additional providers.  The RO/AMC 
must also obtain the appropriate 
information and waiver to obtain 
treatment records from the Indian 
Health Service Anadarko pertaining to 
the veteran's low back pain.  If these 
records are not available a statement 
indicating such should be associated 
with the claims folder.

2.  After obtaining any available 
additional treatment records as 
indicated above, the veteran must then 
be scheduled for a VA orthopedic 
examination to determine the nature and 
etiology of his low back disability.  
The examiner should address any 
relevant documents in the record and 
thereafter, provide a medical opinion 
as to whether it is at least as likely 
as not that any diagnosed spinal 
disorders are related to the veteran's 
service to include low back findings in 
1953.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Then readjudicate the claim for 
service connection for a low back 
disability.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


